Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
Claim 44 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	At line 2 of the claim, the gratuitous text burdening “according to any of claim 40” (exr’s emphasis) should be deleted.
Claim Rejections - 35 USC § 103
Claims 25-27, 29, 35-41, and 43-48 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub. 2014/0373856 to Zuber et al (Zuber) in view of US PGPub 2015/0359263 to Bellinger.
	Referring to Figures 1-3 and ¶¶ 24, 63 and 64, as recited in claims 1 and 40, Zuber discloses a “removable heater assembly [8, 9] for an aerosol-generating device,.. configured to heat a tobacco plug [7, see ¶¶ 10, 33 & 34] and comprising an electric heater [8].”
	Claims 1 and 40 differ from Zuber in calling for the “removable heater assembly” to include “a data storage device, and data stored on the... device,.. comprising calibration date for the electric heater.”
	Noting that the “temperature coefficient of resistance curve for the heating element” disclosed by Bellinger (¶ 7) is a heater calibration curve, Bellinger discloses, at Fig. 1 and ¶¶ 7 & 37, an analogous aerosol-generating device including a data storage 
	As recited in claims 26, 27, 29 and 41, Zuber discloses, at ¶¶ 63 & 64, an “elongate electrical heater [8]... inserted into the tobacco plug [7],” a “heater assembly attachment connector [103, 303]” (¶¶ 73-75), and inherently a pair of heater electrical contacts since the heater inoperable without them.
	As recited in claim 35, and already discussed above, calibration data in the form of a temperature-resistance curve, can by Ohm’s law be expressed alternatively as a temperature-voltage curve.
	Claims 36-38 differ from Zuber in calling for an RFID communication interface between “the data storage device and the aerosol-generating device.” Bellinger discloses, at ¶¶ 7 & 37, an RFID communication interface between “the data storage device [200] and the aerosol-generating device [120].” It would have been obvious to utilize such wireless transfer means to avoid needless hardware.
	Claims 39 and 43 recite an electrical contact for transmitting heater data, e.g., a calibration curve, from its reception point to the aerosol-generating device,” which is necessary to the device of Bellinger, since to take effect, the data must be sent to memory 124 for processing by controller 120.
	As recited in claim 44, Zuber discloses an aerosol-generating article [7] comprising [a] substrate” (¶ 53).
	As recited in claims 45 and 48, Zuber and Bellinger teach “calibration data on the data storage device [200],” and because the data represented by any particular 
	The method of “assembling” the aerosol-generating device taught by Zuber with Bellinger could not avoid the steps recited in claim 46; i.e., it is merely a straightforward assembly of conventional parts, and therefore obvious.
	Regarding claim 47, the heating element disclosed by Bellinger is “configured to convey reference information to the power control circuit” (¶ 7), characteristic of each heating element. Hence the combined teachings of Zuber and Bellinger already meet this claim.

Claims 28 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over US Zuber in view of Bellinger, as applied to claims 25-27, 29, 35-41, and 43-48, and further in view of US PGPub 2014/0366896 to Li et al (Li).
Claims 28 and 42 differ substantively from Zuber in view of Bellinger only in calling for a “magnetic connector” to attach the heater assembly. Li discloses, at ¶¶ 12-15, a “magnetic connector” 7, 8, 10 to attach a heater assembly 2 to an aerosol-generator. It would have been obvious to join the detachable components of Zuber and Bellinger by means of a magnet, after the manner of Li, to allow convenient disassembly and replacement of parts. 

Claims 30 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over US Zuber in view of Bellinger, as applied to claims 25-27, 29, 35-41, and 43-48, and further in view of EP 2 399 636 to Thorens et al (Thorens).

Thorens discloses, at Figs. 3-7 and ¶¶ 89, 94 & 103 a heater base portion 113 having a first end face [with] the first and second heater electrical contacts 221, 223 and a second end face on which the electrical heater 119, 231, 233 is disposed. It would have been obvious to utilize the electrical contacts of Thorens as the contact means of Zuber in view of Bellinger to allow replacement of a heater element without having to detach electrical fasteners.
Allowable Subject Matter
Claims 32-34 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph M. Pelham whose telephone number is (571)272-4786. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached at (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Joseph M. Pelham/            Primary Examiner, Art Unit 3761                                                                                                                                                                                            	3/26/2022